  Case: 3:20-cv-00049-SLO Doc #: 12 Filed: 09/14/20 Page: 1 of 2 PAGEID #: 1513




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

 HASINA A. MILLER,                           :   Case No. 3:20-cv-49
                                             :
        Plaintiff,                           :   Magistrate Judge Sharon L. Ovington
                                             :   (By full consent of the parties)
 vs.                                         :
 COMMISSIONER OF THE SOCIAL                  :
 SECURITY ADMINISTRATION,                    :
                                             :
        Defendant.                           :


                               DECISION AND ENTRY


       On February 11, 2020, Plaintiff filed a Complaint in this Court seeking judicial

review of a final decision issued by the Commissioner of the Social Security

Administration. The Commissioner filed a certified copy of the administrative record on

June 9, 2020. On July 10, 2020, Plaintiff’s attorney, Robert Raper filed Motion to

Withdraw as Attorney. (Doc. No. 9). This Court granted Mr. Raper’s Motion on July 13,

2020. (Doc. No. 10).

       Plaintiff, proceeding pro se, did not file a Statement of Errors as required by the

Magistrate Judges’ Seventh Amended General Order No. 11. Consequently, the Court

Ordered Plaintiff to Show Cause—not later than August 24, 2020—why her Complaint

should not be dismissed due to her failure to prosecute and due to her failure to file a

Statement of Errors as required by the Magistrate Judges’ Seventh Amended General

Order No. 11. (Doc. No. 11). The Court also provided Plaintiff with an alternative
  Case: 3:20-cv-00049-SLO Doc #: 12 Filed: 09/14/20 Page: 2 of 2 PAGEID #: 1514




opportunity to file a Statement of Errors by August 24, 2020. Id. Plaintiff has not

responded to the Court’s Order to Show Cause.

       Plaintiff has engaged in a clear pattern of delay by not filing a Statement of Errors,

by not responding to the Order to Show Cause, and by not taking any action in this case

since filing her Complaint. The main effect of Plaintiff’s failure to comply with the

Court’s Order to Show cause is that the record is void of an explanation by Plaintiff for

her failure to file a Statement of Errors. Absent such an explanation, and in light of the

above circumstances, Plaintiff’s clear pattern of delay warrants dismissal of this case

pursuant to Fed. R. Civ. P. 41(b) for failure to prosecute. See Link v. Wabash R.R. Co.,

370 U.S. 626, 630-31 (1962); see also Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir.

1991); Harris v. Callwood, 844 F.2d 1254, 1256 (6th Cir. 1988).

                       IT IS THEREFORE ORDERED THAT:

       1.     Plaintiff=s Complaint is DISMISSED without prejudice
              pursuant to Fed. R. Civ. P. 41(b); and

       2.     The case is terminated on the docket of this Court.


September 14, 2020                               s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                             2
